Case 2:20-cv-02359-SHL-atc Document 161-5 Filed 01/22/21 Page 1 of 5   PageID 3227




                  Exhibit E
Case 2:20-cv-02359-SHL-atc Document 161-5 Filed 01/22/21 Page 2 of 5                      PageID 3228



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE

         NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION LAWSUIT
          CONCERNING PROTECTION OF MEDICALLY VULNERABLE AND
         DISABLED PERSONS IN THE SHELBY COUNTY JAIL FROM COVID-19

                             INTRODUCTION AND BACKGROUND

         This Notice is to inform members of the respective “Class” and “Subclass” (as defined
   below) of a proposed settlement of a class action lawsuit to protect medically vulnerable and
   disabled persons held in the Shelby County Jail from COVID-19. Lawyers for the Class and
   lawyers for the Sheriff have spent several months attempting to reach an agreement to end this
   lawsuit. They have reached a proposed settlement agreement in the form of a proposed Consent
   Decree, which is summarized below. The Consent Decree is also available for your review by
   requesting it from a pod counselor. The Court must decide whether to approve the Consent
   Decree. Before doing so, if you are a member of the Class or Subclass, you have the opportunity
   to submit any objection to the Court if you disagree with the terms of the settlement. Please be
   advised that if you fail to follow the exact procedures and deadline for filing objections to the
   proposed settlement, you will lose any opportunity to object to any part of the proposed Consent
   Decree.


          The class action lawsuit dealt with whether people at the highest risk of serious illness if
  they catch COVID-19 were safe. You are a member of the “Class” if you are 65 years old or older,
  or if you have a medical condition that puts you at higher risk of serious illness if you get COVID-
  19, such as heart disease, diabetes, hypertension, COPD, are obese with a body mass index (BMI)
  of over 40, as well as other conditions. Most people in the “Class” are also in the “Subclass,”
  (unless you are in the Class because of your age or BMI). The Subclass are people with disabilities
  protected by the Americans with Disabilities Act. If you are not sure whether you are in the Class
  or Subclass, you can refer to the Court’s order certifying the classes which is attached here and
  available from each pod counselor or you can call this toll-free number, 800-351-4313, from 9 a.m.
  to 12 p.m.


                                 PROPOSED CONSENT DECREE

  To resolve this case, the lawyers for the parties have agreed to request that the Court enter the
  attached proposed Consent Decree as an Order of the Federal District Court. This means that the
  Jail would need to comply with the terms of the Consent Decree. If the Court enters the Consent
  Decree, but the Jail does not follow the terms of the Consent Decree, the lawyers for the Class can
  tell the Court that the Jail is violating the agreement. The Court will ensure all parties follow the
  terms of the agreement. If the Court enters the Consent Decree, but you feel the Jail is not
  following the terms outlined below, you can call the lawyers for the Class at this toll-free number,
  800-351-4313, from 9 a.m. to 12 p.m. You can call collect and you will not be recorded. A
  summary of the key terms of the proposed Consent Decree is as follows:




                                                   1
Case 2:20-cv-02359-SHL-atc Document 161-5 Filed 01/22/21 Page 3 of 5                       PageID 3229




                              Independent Inspections and Reporting

     •   The Jail will report COVID-19-related data to an Independent Inspector and to the lawyers
         for the Class on a periodic basis. This data will include the total population of the Jail as a
         whole and by housing unit, the number of COVID-19 tests conducted, and the results of
         those tests.

     •   The Inspector will come at least once every ninety days to inspect the Jail. The Inspector
         will make unannounced visits. The Inspector must be granted unrestricted access to the
         Jail.

                                              Ventilation

     •   The Jail is currently improving the ventilation and air quality. The Jail will have to prove
         to the lawyers for the Class that the ventilation and air quality are safe. If the lawyers for
         the Class still think that either the ventilation or the air quality is unsafe, then an Expert
         will come to inspect the Jail. The Expert will make recommendations to the Jail. The Jail
         will either implement those recommendations, or will explain why it will not or cannot
         implement them.

                        Testing, Isolation, and Quarantine for COVID-19

     •   All individuals who are showing symptoms of COVID-19 shall be offered a test for
         COVID-19 as soon as practicable.

     •   All individuals tested for COVID-19 shall be informed of their test results as soon as
         practicable.

     •   When a person tests positive for COVID-19, the Jail will perform contact tracing. People
         who come into contact with someone that tests positive for COVID-19 will be offered tests
         and quarantined as recommended by the applicable guidelines from the CDC and/or the
         Shelby County Health Department.

     •   Individuals who test positive will be isolated. Individuals who are isolated will only
         return to the general population in accordance with CDC guidance.

     •   Individuals who are quarantined or isolated because they have contracted or been exposed
         to COVID-19 will have access to personal items and property, recreation time, and medical
         care.

                           Hygiene and Personal Protective Equipment

     •   In addition to the scheduled cleaning times, Class and Subclass members will be provided
         access to cleaning products to clean their cells and sleeping areas.




                                                   2
Case 2:20-cv-02359-SHL-atc Document 161-5 Filed 01/22/21 Page 4 of 5                       PageID 3230




     •    Individuals of the Class and Subclass will receive three surgical masks that must be
          replaced every week, or two two-ply cloth masks that the Jail must launder twice a week.
          The Jail must replace these cloth masks as needed. If the Jail does not have enough of
          these two-ply cloth masks, it may give individuals two cloth masks approved by the
          Tennessee Department of Health. These must also be laundered twice a week and replaced
          as needed. The Jail must replace these cloth masks with two-ply cloth masks as soon as
          possible. Two-ply cloth masks have two layers of cloth instead of one.

                                           Social Distancing

     •    The Independent Inspector will review the Jail’s efforts to maximize social distancing and
          make recommendations for improving social distancing. The Jail must implement these
          recommendations, or explain why it will not or cannot implement them.

     •    The Independent Inspector will review whether the population levels of the Jail are safe.
          The Independent Inspector will also review the work of the Jail’s Expeditor to evaluate
          Class and Subclass members to determine whether their cases should be presented to the
          District Attorney, criminal defense counsel, and/or the presiding Judge for consideration
          of release on less restriction conditions than detention.

     REASONS FOR PROPOSING COURT APPROVAL OF THE CONSENT DECREE

           Counsel for the parties decided to settle the case because of the risks of litigation and the
  need for a quick and effective resolution to protect members of the Class and Subclass from
  COVID-19. The lawyers cannot control what would happen if the case went to trial. It would also
  take many months to litigate the case to trial and to receive a judgment from the Court. A
  settlement achieves immediate protections from the pandemic for members of the Class and
  Subclass. Plaintiffs’ counsel believes that these protections are substantial and that they may
  exceed what could be obtained through litigation. Counsel for both parties believe the settlement
  is fair and reasonable.

         PROCEDURE AND DEADLINES TO OBJECT TO THE CONSENT DECREE

          The Court has set a hearing to consider whether to approve the proposed Consent Decree.
  That hearing is set to occur on ____________ ___, 2021 at the U.S. District Court for the Western
  District of Tennessee.

        If you agree with the proposed Consent Decree, which is available from your respective pod
  counselor, you do not need to do anything. Once the Court enters the Consent Decree, everyone
  in the Jail and in the Class and Subclass will benefit from it automatically. If you are a member
  of the Class or Subclass and wish to object to the terms of the Consent Decree, you must do so in
  writing no later than ____________ ___, 2021.




                                                    3
Case 2:20-cv-02359-SHL-atc Document 161-5 Filed 01/22/21 Page 5 of 5                   PageID 3231




       Your written objections should be addressed as follows:

       Clerk of the Court
       RE: Busby et. al v. Bonner et al., 2:20-cv-02359-SHL-atc
       U.S. District Court for the Western District of Tennessee
       167 North Main Street #242
       Memphis, TN 38103


                          ADDITIONAL INFORMATION

          Should you have questions or seek additional information regarding this matter, you are
  directed to contact counsel for Plaintiffs as follows:

         ACLU of Tennessee
         Re: Shelby County Class
         Action
         P.O. Box 120160
         Nashville, TN 37212
         800-351-4313




                                                 4
